DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II and claims 1-11,15,16 and 20 in the reply filed on 08/09/2022 is acknowledged.
It is to be noted, elected claim 20 is a cancelled claim, therefore the elected claims are 1-11,15 and 16 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a tablet dispensing opening” as recited in claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  A tablet dispensing opening not shown in the elected embodiment of species II. No new matter should be entered.
Therefore, the limitations “two peripheral sealing ribs arranged on an outer surface of the tubular side wall and/or on an inner surface of the sleeve,” as recited in claim 1 lines 10-12 must be shown or the feature(s) canceled from the claim(s).

Therefore, the limitations “wherein at least one sealing rib is arranged on the outer surface of the tubular side wall and at least one sealing rib is arranged on the inner surface of the sleeve,” as recited in claim 2 lines 1-3 must be shown or the feature(s) canceled from the claim(s).

Therefore, the limitations “wherein the tamper-evident mechanism is a removable tab blocking the tablet dispensing opening,” as recited in claim 6 lines 3-4 must be shown or the feature(s) canceled from the claim(s).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 recites the limitations “claim 1, herein” in line 1. Amend the limitations to read --claim 1, wherein--.   Appropriate correction is required.
Claim 6 recites the limitations “the tamper-evident mechanism” in line 3. Amend the limitations to read --the tamper-evident element--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “two peripheral sealing ribs arranged on an outer surface of the tubular side wall and/or on an inner surface of the sleeve” in lines 10-12. It is unclear as to whether the two peripheral sealing ribs are disposed on the outer surface of the tubular side wall and the inner surface of the sleeve at the same instant or whether the two peripheral sealing ribs are disposed on the inner surface of the sleeve or disposed on the outer surface of the tubular side wall.  The recited limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

Claim 7 recites the limitations “optionally” in line 2. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor since, the limitation “optionally” is a subjective term which does not specifically recite the claimed structure present. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Leopoldi (US 4,903,860).

	Referring to claim 1.  Leopoldi discloses a tablet dispensing device (10; Figure 1), comprising: 
a tubular container body (12) including two extremities (top and bottom ends of 10), a tubular side wall (side wall of 12) in between, the tubular side wall (side wall of 12) defining an internal dispensing space (interior space of 12) capable of receiving a tablet (pills) to be dispensed, and a tablet dispensing opening-formed on the tubular side wall (18); 
a sleeve (22) configured to slide longitudinally over the tubular side wall (side wall of 12) and between the two extremities (top and bottom ends of 10), between a first position (as in Figure 5), in which the sleeve overs in an airtight manner the tablet dispensing opening (see Figure 5), and a second position(as in Figure 6), in which the sleeve uncovers the tablet dispensing opening (see Figure 6), wherein the tablet dispensing device (10; Figure 1) comprises at least two peripheral sealing ribs (26 and 28) arranged on an outer surface of the tubular side wall (side wall of 12) 
and/or (the examiner construes the limitation “or” as only requiring the first condition of the list)
on an inner surface of the sleeve (condition not considered), the tablet dispensing opening (18) being between the two peripheral sealing ribs (see configuration in Figure 3) when the sleeve is at the first position (as in Figure 5).

Referring to claim 2.  Leopoldi discloses a tablet dispensing device (10; Figure 1), wherein at least two sealing rib are arranged on the outer surface of the tubular side wall.
Leopoldi does not disclose wherein at least one sealing rib is arranged on the outer surface of the tubular side wall and at least one sealing rib is arranged on the inner surface of the sleeve.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the teachings of Leopoldi comprising the two sealing ribs, to comprise at least one sealing rib as being arranged on the outer surface of the tubular side wall and at least one sealing rib as being arranged on the inner surface of the sleeve, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ70.
*** see References FR2764583 A1: Figure 2


Referring to claim 3.  Leopoldi discloses a tablet dispensing device (10; Figure 1), wherein the two extremities (top and bottom ends of 10) of the tubular container body (12) are provided with an abutment (underside of 42 and 20) that prevents the sleeve (22) from moving beyond the tubular sidewall (side wall of 12) of the tubular container body (12).

Referring to claim 4.  Leopoldi discloses a tablet dispensing device (10; Figure 1), wherein the sleeve (22) comprises a tubular side wall (side wall of 22) and two extremities (two opposite ends of 22), and wherein the two extremities are open (open for passing housing 12).

	Referring to claim 16.  Leopoldi discloses a tablet dispensing device (10; Figure 1), wherein the tubular container body (12) comprises a tablet storage space (interior of 12) in communication with the internal dispensing space.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leopoldi (US 4,903,860) in view of Lorca (DE 2743574 A).

Referring to claim 5.  Leopoldi does not disclose a tamper-evident element.
Lorca discloses a tablet dispenser (1; Figure 10) wherein the dispenser (1) comprises a tamper-evident element (13).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leopoldi to include a tamper-evident element as taught by Lorca because a tamper-evident element would provide information to the user whether the dispenser has been a tampered with.

Referring to claim 6.  Lorca discloses a tablet dispenser (1; Figure 10) wherein the tamper-evident element (13) prevents longitudinal sliding of the sleeve (sliding of sleeve 1) over the tubular side wall (inner wall of 2), 
or (the examiner construes the limitation “or” as only requiring the first condition of the list)
wherein the tamper-evident mechanism is a removable tab blocking the tablet dispensing opening (not considered).

Referring to claims 7 and 8.  Lorca discloses a tablet dispenser (1; Figure 10) wherein the tamper-evident element (13), the sleeve (1) and, optionally, a cap for closing one of the two extremities of the tubular container body (see Figure 10), are integrally formed in a single molded piece (is formed as a unitary construction).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leopoldi (US 4,903,860) in view of Lorca (DE 2743574 A) and further in view of Huard (US 8,998,033).

Referring to claim 9.  Leopoldi in view of Lorca do not disclose the cap is press-fit into the tubular container body.
Huard discloses a material dispenser (Figure 1) wherein a cap (1) is press-fit into the tubular container body (4).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leopoldi in view of Lorca to include a cap as being press-fit into the tubular container body as taught by Huard because press-fitting the cap into a tubular container body would reduce manufacturing steps of the dispenser thus reducing overall cost of the dispenser.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leopoldi (US 4,903,860) in view of Flores (US 3,567,085).

Referring to claims 10 and 11.  Leopoldi does not disclose at least one active agent in fluid communication with the internal dispensing space.

Flores discloses a tablet dispenser (16; Figure 2) comprising at least one active (42) agent disposed in a cap, in fluid communication with the internal dispensing space (interior of 10).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leopoldi to include at least one active agent in fluid communication with the internal dispensing space as taught by Flores because incorporating at least one active agent in fluid communication with the internal dispensing space would reduce moisture and humidity within the dispensing space thus extending the efficacy and usable life of the contained medication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651